Citation Nr: 1233327	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right inguinal hernia, to include as due to prostate cancer status post prostatectomy.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for prostate cancer, erectile dysfunction, and hernia (groin area), secondary to prostate cancer.

In a January 2010 rating decision, the RO granted service connection for residuals of prostate cancer, status-post radical retropubic prostatectomy, and service connection for erectile dysfunction.  Therefore, the sole issue remaining on appeal is service connection for the right inguinal hernia.  

In a July 2009 VA Form 9, the Veteran requested a hearing at the Roanoke Regional Office but did not state which kind of hearing he wanted.  He provided testimony before a Decision Review Officer (DRO) at the RO in January 2010, the transcript of which is of record.  As it was unclear whether this satisfied the Veteran's request, a hearing clarification letter was sent by the Board in July 2012.  The letter stated that if a response was not received within 30 days, the Board would assume that he did not want a hearing and proceed accordingly.  The Veteran did not respond.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires that the aggravation be supported by medical evidence created prior to the claimed aggravation.  71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that his right inguinal hernia was either incurred during or as a result of service or was proximately related to his service-connected prostate cancer, status post prostatectomy.  Service treatment records revealed multiple instances of treatment and diagnoses of groin strain, which is known to present in an area and with symptoms similar to an inguinal hernia.  Additionally, the records demonstrated consistent treatment for a swollen prostate gland, or prostatitis, for which the Veteran is also service-connected.  Post-service, the record shows that the right inguinal hernia was discovered at the same time as the prostate cancer and that both were operated on during the same surgery in February 2008.  

The Board finds that based on the forgoing, a VA examination is necessary to determine whether the consistent instances of groin strain and prostatitis are etiologically related to the Veteran's subsequent right inguinal hernia, or whether the hernia is proximately related to service-connected prostate cancer, status post prostatectomy or service-connected prostatitis.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with a qualified physician to determine whether the right inguinal hernia disability is related to a disease or injury in military service or proximately related to service-connected prostate cancer, status post prostatectomy and service-connected prostatitis.  

The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a current right inguinal hernia disability had its onset in service; or is otherwise related to a disease or injury in service, including the documented in-service groin strain and prostatitis.  

The examiner should opine whether the Veteran's right inguinal hernia was either (a) proximately caused by or (b) proximately aggravated by his service-connected prostate cancer or prostatitis.  

If the examiner finds that the claimed right inguinal hernia is aggravated by either service-connected disability, but not directly caused by it; the examiner should indicate whether there is medical evidence created prior to the aggravation that shows a base line of the hernia disability.

The examiner should provide reasons for each opinion that takes into account the Veteran's reports of his history, the in-service disability, and current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, the AOJ should issue a supplemental statement of the case.  If otherwise in order, the case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


